78 Ill. App. 2d 53 (1966)
223 N.E.2d 220
Ignacio Chavez, Plaintiff-Appellee,
v.
Elgin, Joliet and Eastern Railway Company, a Corporation, Defendant-Appellant.
Gen. No. 50,850.
Illinois Appellate Court  First District, Second Division.
December 6, 1966.
Stevenson, Conaghan, Hackbert, Rooks and Pitts, of Chicago (Robert L. Hesse, of counsel), for appellant.
Allan S. Gould, of Chicago (John G. Phillips and Sidney Z. Karasik, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Order adverse to defendant reversed and cause remanded with directions.
Not to be published in full.